Exhibit 10.1

May 5, 2014

EagleView Technology Corporation and the other

Acquired Companies

3700 Monte Villa Parkway, Suite 200

Bothell, Washington 98021

Fortis Advisors LLC

4225 Executive Square

Suite 1040

La Jolla, California 92037

Gentlemen:

Reference is hereby made to the Agreement and Plan of Merger dated as of
January 14, 2014 (the “Merger Agreement”) by and among Verisk Analytics, Inc.,
Insurance Services Office, Inc., ISO Merger Sub I, Inc., EagleView Technology
Corporation and Fortis Advisors, LLC, as the Stockholders’ Representative.
Capitalized terms utilized herein and not otherwise defined shall have the
meanings assigned to them in the Merger Agreement.

The parties to the Merger Agreement have agreed to amend the terms, conditions,
and provisions of the Merger Agreement for the purposes more fully set forth and
described herein below. Therefore, the undersigned hereby agree that Merger
Agreement is hereby amended as follows:

Section 9.1(b) of the Merger Agreement is hereby amended by deleting the text of
Section 9.1(b) in its entirety and inserting the following in lieu thereof:

“(b) by Buyer or the Company if the Merger shall not have been consummated by
11:59 p.m., Eastern Time, on June 30, 2014 (the “End Date”); provided, however,
that (i) the End Date shall be extended to July 15, 2014, if the only reason the
Closing shall not have occurred by June 30, 2014, is the failure of the
condition set forth in Section 6.1(d) (although such extension shall not occur
if the failure of such condition has been caused or resulted from one party’s
action or failure to act constituting a breach of this Agreement and the other
party does not consent to such extension) and/or the failure to obtain the
Company Preferred Stockholder Closing Consent, and (ii) the End Date shall be
extended to September 30, 2014, if the only reason the Closing shall not have
occurred by July 15, 2014, is the failure to of the condition set forth in
Section 6.1(d) (although such extension shall not occur if the failure of such
condition has been caused or resulted from one party’s action or failure to act
constituting a breach of this Agreement and the other party does not consent to
such extension); provided, further, that the right to terminate this Agreement
pursuant to this Section 9.1(b) shall not be available to a party whose failure
to perform any material obligation required to be performed by such party in
breach of this Agreement has been a cause of, or results in, the failure of the
Merger to be consummated by the End Date;”



--------------------------------------------------------------------------------

This letter amendment may be executed in any number of counterparts, each of
which, when taken together, shall be deemed one and the same instrument.

Kindly indicate your agreement to the foregoing by executing the enclosed
counterpart of this letter in the space below provided for that purpose and
returning it to the undersigned, whereupon the terms hereof shall be binding
upon the parties hereto.

 

Very truly yours, INSURANCE SERVICES OFFICE, INC. By  

/s/ Scott G. Stephenson

  Name: Scott G. Stephenson   Title:   President and Chief Executive Officer

 

AGREED: EAGLEVIEW TECHNOLOGY CORPORATION By  

/s/ Christopher Barrow

  Name: Christopher Barrow   Title:   Chief Executive Officer EAGLE VIEW
TECHNOLOGIES, INC. By  

/s/ Christopher Barrow

  Name: Christopher Barrow   Title:   President

 

2



--------------------------------------------------------------------------------

PICTOMETRY INTERNATIONAL CORP. By  

/s/ Christopher Barrow

  Name: Christopher Barrow   Title:   President PICTOMETRY CANADA CORP. By  

/s/ Richard Jacobs

  Name: Richard Jacobs   Title:   President PICTOMETRY INTERNATIONAL (EMEA)
LIMITED By  

/s/ Linda Salpini

  Name: Linda Salpini   Title:   Secretary

FORTIS ADVISORS, LLC

acting solely in its capacity as Stockholders’ Representative

By  

/s/ Ryan Simkin

  Name: Ryan Simkin   Title:   Managing Director

 

cc: DLA Piper LLP (US)

  701 Fifth Avenue

  Suite 7000

  Seattle, Washington 98104

  Attention: Michael Hutchings, Esq.

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102

Attention: Lisa Heeb, Esq.

 

3